     Case: 1:18-cv-04030 Document #: 22 Filed: 10/17/18 Page 1 of 1 PageID #:55

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Rosamar Perez
                                               Plaintiff,
v.                                                          Case No.: 1:18−cv−04030
                                                            Honorable Edmond E. Chang
Blocks 24 HR Childcare Center, Inc., et al.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 17, 2018:


        MINUTE entry before the Honorable Edmond E. Chang: With the caveat
expressed in R. 18, the Plaintiff's motion [19] to approve the settlement is granted. The
Court reviewed the under−seal filing, which was detailed and persuasive in its explanation
of why the settlement is reasonable. Accordingly, to give time for the consideration to be
effectuated, the case is dismissed without prejudice and with full leave to reinstate via
motion filed by 11/26/2018. If no motion to reinstate is filed by that date, then the
dismissal will automatically convert to a dismissal with prejudice, without further action
by the Court. The parties are free to file the stipulated dismissal withe prejudice before
that date. Status hearing of 10/19/2018 is vacated. Civil case terminated. Emailed
notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
